 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.
R.H. DONNELLEY CORPORATION
DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.
R.H. DONNELLEY CORPORATION
DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2005
1. Purposes.
     R.H. Donnelley Corporation established the R.H. Donnelley Corporation
Deferred Compensation Plan effective as of July 14, 1998 to provide certain
highly compensated employees with the opportunity to defer compensation and to
have such deferred amounts treated as if invested in specified investment
vehicles. R.H. Donnelley Corporation is amending and restating the R.H.
Donnelley Corporation Deferred Compensation Plan as set forth herein to comply
with changes in federal tax laws, including the requirements of Code
Section 409A. Except as provided herein, this amended and restated Plan is
effective on and after January 1, 2005.
     This amended and restated Plan constitutes an amendment and restatement of
the DonTech Deferred Compensation Plan (the “DonTech Prior Plan”) effective as
of January 1, 2005 (the “DonTech Effective Date”). Each Account in existence
under the DonTech Prior Plan immediately prior to the DonTech Effective Date
shall be treated in all respects as a Deferral Account hereunder.
     This amended and restated Plan constitutes an amendment and restatement of
the Dex Media, Inc. Deferred Compensation Plan (the “Dex Prior Plan”) effective
as of January 31, 2006 (the “Dex Effective Date”). Each Account in existence
under the Dex Prior Plan immediately prior to the Dex Effective Date shall be
treated in all respects as a Deferral Account hereunder.
     Except as expressly provided herein, the terms and provisions of this
amended and restated Plan are not intended to apply to deferred compensation
that is entitled to grandfathered status with respect to Code Section 409A.
2. Definitions.
     In addition to the terms defined in Section 1 above, the following terms
used in the Plan shall have the meanings set forth below:

  (a)   “Administrator” shall mean the Compensation and Benefits Committee or
its duly authorized delegate. References herein to the Administrator shall be
deemed to include its delegate, if any.     (b)   “Beneficiary” shall mean the
person or persons designated by the Participant in accordance with Section 10.  
  (c)   “Board” shall mean the Board of Directors of R.H. Donnelley Corporation.

1



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (d)   A “Change in Control” shall mean an event or series of events occurring
on or after January 1, 2005 that constitutes a “Change in Control” within the
meaning of Section 10 of the Stock Plan, but only if the event or series of
events also constitutes a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of its assets, within the
meaning of Code Section 409A(a)(2)(A)(v) and applicable regulations and other
guidance thereunder.     (e)   “Code” shall mean the Internal Revenue Code of
1986, as amended.     (f)   “Company” shall mean R.H. Donnelley Corporation and
any of its wholly-owned entities.     (g)   “Compensation and Benefits
Committee” shall mean the Compensation and Benefits Committee of the Board.    
(h)   “Deferral Account” or “Account” shall mean the account or subaccount
established and maintained by the Company for specified deferrals by a
Participant, as described in Section 6. Deferral Accounts will be maintained
solely as bookkeeping entries by the Company to evidence unfunded obligations of
the Company.     (i)   “Deferral Period” shall mean the period of time for which
a Participant elects to defer receipt of Eligible Compensation as designated by
the Participant’s Deferred Compensation Agreement.     (j)   “Deferred
Compensation” shall mean that amount of Eligible Compensation which has been
deferred by a Participant and which has been credited to the Participant’s
Account.     (k)   “Deferred Compensation Agreement” shall mean the agreement
(regardless of how it may be titled) which may be in writing, electronic or
telephonic, or such other method as prescribed by the Administrator, and signed
or otherwise authorized by a Participant pursuant to which the Participant
elects the amount of the Participant’s Eligible Compensation to be deferred into
the Participant’s Account under the Plan, the time and form of payment for such
amounts and the Investment Direction.     (l)   “Disabled” shall mean “disabled”
within the meaning of Code Section 409A(a)(2)(C).     (m)   “Eligible
Compensation” shall mean, before any reduction pursuant to the Plan, base
salary, cash or stock bonuses (including bonuses in the form of restricted stock
units or other awards under the Stock Plan), commissions, or any other

2



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

      component of a Participant’s compensation, the payment of which the
Administrator has approved to be deferred.     (n)   “Eligible Employee” shall
mean any person employed by the Company who has been selected by the
Administrator, in its sole discretion, to participate in this Plan. The term
“Eligible Employee” includes all active employees participating in the DonTech
Prior Plan as of the DonTech Effective Date, and all active employees
participating in the Dex Prior Plan as of the Dex Effective Date.
Notwithstanding the foregoing, a person’s status as an “Eligible Employee” may
be terminated in accordance with Section 4(d).     (o)   “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended.     (p)  
“Grandfathered Account” shall mean the Participant’s vested deferred
compensation as of December 31, 2004 under this Plan, adjusted for earnings and
losses after December 31, 2004. Amounts deferred under the DonTech Prior Plan
shall not be considered Grandfathered Accounts.     (q)   “Investment Direction”
shall mean the choice of Investments made upon the Participant’s election to
defer compensation or at such other time pursuant to Section 6(c).     (r)  
“Investments” shall mean the investment options that are made available as the
mechanism to calculate hypothetical investment performance on Deferred
Compensation credited to each Participant’s Account under the Plan.     (s)  
“Participant” shall mean any Eligible Employee of the Company who participates
or makes an election to participate in the Plan. The term “Participant” shall
also mean former employees of the Company who have Deferral Account balances, as
well as former participants in the Prior Plans whose accounts under such Prior
Plans have become subject to the provisions of this Plan.     (t)   “Plan Year”
shall mean each calendar year.     (u)   “Prior Plans” shall mean the DonTech
Prior Plan and the Dex Prior Plan.     (v)   “Retirement” shall mean a
Participant’s voluntary Separation from Service at or after attaining age 55.  
  (w)   “Separation from Service” shall mean the Participant’s “separation from
service” within the meaning of Code Section 409A(a)(2)(A)(i) and applicable
regulations and other guidance thereunder.

3



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (x)   “Stock” or “Company Stock” shall mean R.H. Donnelley Corporation’s
Common Stock, par value $1.00 per share, and any other equity securities of the
Company that may be substituted or resubstituted for such Common Stock pursuant
to Section 12(c) of the Stock Plan.     (y)   “Stock Plan” shall mean the R.H.
Donnelley Corporation 2005 Stock Award and Incentive Plan.     (z)  
“Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, provided that the hardship
qualifies as an unforeseeable emergency under Code Section 409A and applicable
guidance thereunder.

3. Administration.

  (a)   The Plan shall be administered by the Administrator. The Administrator
shall have the discretionary powers and authority as are necessary for the
proper administration of the Plan, including, but not limited to, the
discretionary power and authority to:

  (i)   Designate Eligible Employees;     (ii)   Interpret the Plan and other
documents, decide questions and disputes, supply omissions, and resolve
inconsistencies and ambiguities arising under the Plan and other documents,
which interpretations and decisions shall be final and binding on all
Participants and beneficiaries;     (iii)   Make any other determinations that
it believes necessary or advisable for the administration of the Plan;     (iv)
  Establish rules, regulations and forms of agreements and other instruments
relating to the administration of the Plan not inconsistent with the Plan;    
(v)   Maintain any records necessary in connection with the operation of the
Plan;     (vi)   Retain counsel, employ agents, and provide for such clerical,
accounting, actuarial, and consulting services as it deems necessary or
desirable to assist it in the administration of the Plan;

4



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (vii)   Make benefit payments and determine benefit decisions upon claims and
appeal to the extent it has the authority to make such claim and appeal
determinations under Section 8; and     (viii)   Otherwise administer the Plan
in accordance with its terms.

  (b)   In its absolute discretion, the Administrator may delegate all or any
part of its authority hereunder and other administrative duties of the
Administrator to an employee or a committee composed of employees of the Company
and/or members of the Board and all reference to the Administrator in the Plan
shall be deemed to include any such delegate to the extent authorized by such
delegation. Decisions and determinations made by the Administrator or an
employee or committee of employees acting within the scope of authority
delegated by the Administrator shall be final and binding upon all persons. No
determination of the Administrator in one case shall create a bias or
retroactive adjustment in any other case.     (c)   The costs of administering
the Plan shall be borne by the Company unless and until the Administrator
notifies Participants that such costs will be imposed on Participants. No costs
may be charged to or against Participant Accounts retroactively. Any costs
charged against Participants Accounts shall be allocated in an equitable manner
as determined by the Administrator.     (d)   Each member of the Administrator
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or other employee of the
Company, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel, or other professional retained
by the Company to assist in the administration of the Plan. To the maximum
extent permitted by law, no member of the Administrator, nor any person to whom
ministerial duties have been delegated, shall be liable to any person for any
action taken or omitted in connection with the interpretation and administration
of the Plan.     (e)   The Company shall indemnify all of its employees and
directors involved in the administration of the Plan against any and all claims,
losses, damages, costs and expenses, including attorney’s fees, incurred by
them, and any liability, including any amounts paid in settlement with their
approval, arising from their action or failure to act, except when the same is
judicially determined to be attributable to their gross negligence or willful
misconduct.

5



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.
4. Eligibility and Participation.

  (a)   Eligible Employees. Active participation in the Plan shall be limited to
Eligible Employees.     (b)   Participation Voluntary. Participation in the Plan
is voluntary. Prior to the commencement of any Plan Year, the Administrator
shall notify each Eligible Employee of his or her prospective eligibility to
participate in the Plan for such Plan Year.     (c)   Continuation of
Participation. Subject to the provisions of Section 4(d), an Eligible Employee
shall remain eligible to continue active participation in the Plan for each Plan
Year following the Eligible Employee’s initial year of participation in the
Plan. Provided, however, that if such Participant ceases to be an Eligible
Employee in a succeeding Plan Year, then such Participant shall remain eligible
only to continue the deferral of prior Deferred Compensation as and to the
extent permitted under the Plan and under Code Section 409A, but shall not be
eligible (unless the Administrator otherwise determines) to make contributions
of Deferred Compensation into the Plan after ceasing to be an Eligible Employee.
    (d)   Termination of Participation. Notwithstanding any Plan provision to
the contrary, no Participant shall have any right or entitlement to continue as
an Eligible Employee except as, to the extent and for the purposes specifically
provided in the Plan as determined from time to time by the Administrator. The
Administrator shall be specifically empowered to terminate the Participant’s
status as an Eligible Employee if the Administrator determines, in its sole and
absolute discretion, that:

  (i)   Such termination will not cause the Participant’s Account to become
taxable under Code Section 409A; and     (ii)   Such termination is necessary,
appropriate or desirable, including without limitation, any such termination
premised on the Administrator’s determination or belief that continuation of
such Eligible Employee status is, would or might be contrary to or inconsistent
with the terms of the Plan or of applicable law, or that such continuation does,
could or might jeopardize the Plan’s classification as a “top hat” pension
benefit plan (within the meaning of Section 13(b)) or does, could or might
endanger or adversely affect the benefits available under or through the Plan to
other Participants.     Accordingly, an individual shall cease to be an Eligible
Employee hereunder effective as of any date designated by the Administrator. Any
such Administrator action shall be communicated to the individual prior to the

6



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.
effective date of such action. The Administrator shall not require that any
distributions of Accounts be made in connection with such action, except to the
extent the Administrator determines that such distributions will not cause the
Participant’s Account to become taxable under Code Section 409A.
5. Provisions Relating to Participant Deferrals.

  (a)   Election to Defer. Each Eligible Employee receiving Eligible
Compensation may make an election to defer receipt of all or any part of payment
of such compensation. Each Eligible Employee shall, within the period specified
in Section 5(b), below, notify the Company in writing, telephonically, or
electronically of an election to defer the receipt of all or any payment of
Eligible Compensation. An election shall apply only to Eligible Compensation
earned during the Plan Year specified in the election. Such election shall be
specified in the Eligible Employee’s Deferred Compensation Agreement. Each such
Deferred Compensation Agreement shall state:

  (i)   the amount or percentage of the Eligible Compensation to be deferred;  
  (ii)   the date or dates on which, or the event or events following which,
payment is to commence along with the form of payment; and     (iii)   the
Investment Direction for the Deferred Compensation.

      Each Eligible Employee must complete a new Deferred Compensation Agreement
prior to the beginning of each Plan Year, and no elections described therein
shall continue to be effective for Eligible Compensation earned in any
subsequent Plan Year, except as may be permitted by Code Section 409A and
specified in the Deferred Compensation Agreement. A Deferred Compensation
Agreement shall become irrevocable on the first day of the Plan Year to which it
applies, and shall remain irrevocable and not subject to termination or
reduction with respect to Eligible Compensation earned through the end of such
Plan Year, except to the extent as may be permitted under Code Section 409A.
Under no circumstances may an Eligible Employee’s Deferred Compensation
Agreement be made, modified or revoked retroactively.

  (b)   Timing of Election to Defer.

  (i)   Except as otherwise provided below, an Eligible Employee shall make a
written, telephonic or electronic election to defer all or any part of Eligible
Compensation no later than the last day of the Plan Year preceding the Plan Year
in which the Eligible Employee will be performing services generating the
Eligible Compensation.

7



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (ii)   In the first year in which an Eligible Employee is eligible to
participate in the Plan, and subject to the approval of the Administrator, the
Eligible Employee may make a deferral election within thirty (30) days after the
date the Eligible Employee first becomes eligible under the Plan. For purposes
of this paragraph, the term “Plan” includes this Plan and any other plan or
arrangement that would be treated as part of a single plan under Code
Section 409A. A mid-year election made in accordance with this paragraph shall
apply only with respect to Eligible Compensation for services performed after
the election is made, and in the case of a bonus deferral, only to a pro rata
portion of the bonus (based on the number of days remaining in the bonus period
after the election).     (iii)   With respect to “performance-based
compensation” (within the meaning of Code Section 409A) that is based on
services performed over a period of at least twelve (12) months, the
Administrator may permit an Eligible Employee to make a deferral election no
later than six (6) months before the end of the performance period for which
such performance-based compensation is to be paid, provided that the election
meets the requirements of Code Section 409A.

  (c)   Transition Rules for Certain 2006 Deferred Compensation Agreements. Each
Deferred Compensation Agreement in effect under the Dex Prior Plan immediately
prior to the Dex Effective Date (including Deferred Compensation Agreements for
employees and directors) shall be considered a Deferred Compensation Agreement
under this Plan and shall remain in effect in accordance with its terms until
December 31, 2006.

6. Deferral Accounts.

  (a)   Bookkeeping Accounts. The Company shall establish a separate bookkeeping
account for each Participant and from time to time shall enter therein the name
of each Participant and the amount to be credited to the Participant’s Account.
Within each Participant’s bookkeeping Account, separate subaccounts shall be
maintained to the extent the Administrator determines it to be necessary or
desirable for the administration of the Plan. Each Participant’s Account shall
be credited with the Participant’s Deferred Compensation and credited (or
charged, as the case may be) with the hypothetical investment results determined
pursuant to the Participant’s Investment Directions. Deferred Compensation will
be credited to the Participant’s Deferral Account as of the date on which such
amounts would have been paid to the Participant but for the Participant’s
deferral election, or as soon as administratively practicable thereafter.

8



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (b)   Accounting for Fractional Shares. If for any reason a Participant’s
Deferred Compensation includes a deferral of a fractional share of Company
Stock, the Administrator, in its sole discretion, shall cause the fractional
share to be forfeited from the Participant’s Deferral Account, or credit the
Deferral Account with the fraction of a share calculated to at least three
decimal places.     (c)   Investments and Investment Direction.

  (i)   Subject to the provisions of paragraphs (ii) through (iv) below, amounts
credited to a Deferral Account shall be deemed to be invested, pursuant to the
Participant’s Investment Direction, in one or more hypothetical Investments as
may be authorized from time to time by the Administrator. The Administrator may
from time to time change or discontinue any hypothetical Investment vehicle
available under the Plan in its discretion. The Participant’s Deferral Account
shall be credited from time to time with the hypothetical gains, losses and
earnings on the hypothetical Investments.     (ii)   A Participant may allocate
amounts credited to his or her Deferral Account to one or more of the
hypothetical Investment vehicles authorized by the Administrator. Subject to the
rules established by the Administrator and subject to the provisions of this
Subsection, a Participant may reallocate amounts credited to his or her Deferral
Account among one or more of such hypothetical Investment vehicles by filing
with the Administrator a notice in such form and in accordance with such
procedures as the Administrator shall determine from time to time. The
Administrator may in its discretion restrict allocation into or reallocation
into or out of any hypothetical Investment or specify minimum or maximum amounts
that may be allocated or reallocated.     (iii)   The Company may, in its
discretion, establish one or more grantor trusts or purchase one or more
insurance or annuity products and deposit therein amounts of cash, Company
Stock, or other property not exceeding the amount of the Company’s obligations
with respect to a Participant’s Deferral Account. If the Company invests such
amounts in a manner that corresponds to the Participant’s Investment Directions,
the amounts of hypothetical income and appreciation and depreciation in value of
the Participant’s Deferral Account shall be equal to the actual income on, and
appreciation and depreciation of, the amounts so invested. Notwithstanding the
provisions of this paragraph, the Company is not and shall not be required to
make any investment in connection with the Plan or any Participant’s Investment
Direction under the Plan.

9



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (iv)   Unless otherwise determined by the Administrator, Deferred Compensation
consisting of Company Stock shall be subject to the terms and provisions of the
Stock Plan and shall be deemed to have been deferred under Section 9(c) of the
Stock Plan. Such Deferred Compensation shall be administered in accordance with
the terms and provisions of this Plan to the extent not inconsistent with the
Stock Plan. Such Deferred Compensation shall be deemed invested in Company Stock
and shall not be available for reallocation to any other hypothetical
Investment. The Participant’s Deferral Account shall be credited from time to
time with the hypothetical dividends on such Stock in accordance with the
provisions of the Stock Plan.

  (d)   Valuation of Accounts. Accounts shall be valued as of the last business
day of each month.

7. Settlement of Deferral Accounts.

  (a)   General Limitations on Distributions. A Participant’s Deferred
Compensation Agreement may provide for distribution of the Deferred Compensation
and accretions thereto only upon:

  (i)   the Participant’s Separation From Service;     (ii)   the Participant
becoming Disabled;     (iii)   the Participant’s death;     (iv)   a fixed time
(or pursuant to a fixed schedule) specified by the Participant at the date of
the deferral of his or her Eligible Compensation;     (v)   a Change of Control;
or     (vi)   the Participant’s Unforeseeable Emergency in accordance with
Section 7(g).         If the Participant is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) and the Participant’s Account (or any
portion thereof) becomes payable on account of his or her Separation from
Service, distributions may not be made before the date which is six (6) months
after the Participant’s Separation from Service (or, if earlier, the
Participant’s date of death). If distributions are payable in installments, the
commencement date for the installments shall be delayed to comply with this
provision.

  (b)   Timing of Distribution. Subject to Section 7(a) and Code Section 409A,
the payment of Deferred Compensation and all accretions thereto credited to a

10



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  Participant’s Account shall be made at such time as specified in the
Participant’s Deferred Compensation Agreement related to such amounts.     (i)  
If a Participant’s Deferred Compensation Agreement does not specify the time of
payment, such amounts shall be distributed to or on behalf of the Participant
seven (7) months following the Participant’s Separation From Service.     (ii)  
If a Participant’s Deferred Compensation Agreement specifies the time of an
in-service payment but does not specify the time of payment following Separation
from Service, and the Participant’s Separation from Service occurs prior to the
specified in-service payment date, such amounts shall be distributed to or on
behalf of the Participant seven (7) months following the Participant’s
Separation From Service.

  (c)   Form of Distribution. A Participant’s Deferred Compensation and all
accretions thereto credited to a Participant’s Account shall be paid in such
form as specified in the Participant’s Deferred Compensation Agreement related
to such amounts. All forms of distribution shall be paid in cash or, in the case
of Deferred Compensation that is subject to the Stock Plan and that is deemed
invested in Company Stock, in such Stock pursuant to the Stock Plan. If the
Participant’s Deferred Compensation Agreement does not specify the form of
distribution to be applied to the amounts related to such Agreement, such
amounts shall be paid in a single lump sum payment. Effective for Plan Years
beginning on or after January 1, 2006:

  (i)   The Participant may elect to receive payment on or commencing on a
specified date prior to Separation from Service, in a lump sum or in annual
installments over not less than two (2) and not more than five (5) years. The
Administrator may require a minimum Deferral Period.     (ii)   The Participant
may elect to receive payment in or beginning in the seventh (7th) month
following a Change of Control, in a lump sum or in annual installments over not
less than two (2) and not more than five (5) years.     (iii)   The
Participant’s Deferred Compensation Agreement shall specify the timing and
method of payment following Retirement or Separation from Service on account of
Disability.

  A.   The Participant may elect to have distributions made or commence seven
(7) months following Separation from Service. The Participant may instead elect
to have distributions made or commence on the later of:

11



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (1)   January of the year following Separation from Service, or     (2)  
Seven (7) months following Separation from Service.

  B.   The Participant may elect to have distributions made in a lump sum, or in
quarterly installments over not less than two (2) and not more than fifteen
(15) years.

  (iv)   The Participant’s Deferred Compensation Agreement shall specify the
method of payment following Separation from Service for reasons other than
Retirement or Disability. The Participant may elect to have distributions made
in a lump sum, or in annual installments over not less than two (2) and not more
than five (5) years. Distributions shall be made or commence seven (7) months
following Separation from Service.

  (d)   Distributions Begin Upon Earliest Payment Event. The Participant’s
Deferred Compensation and all accretions thereto shall become payable upon the
occurrence of the earliest payment event elected in the Participant’s Deferred
Compensation Agreement, and shall be paid in the form specified with respect to
such event.     (e)   Changes in Time and Form of Distribution. A Participant
may make a subsequent election to change the timing or form of payment of the
Participant’s Account, subject to the requirements of this Subsection.

  (i)   An election to change the timing or form of payment shall not take
effect until at least twelve (12) months after the date on which the election to
change is made;     (ii)   With respect to any such election related to a
payment on account of the Participant’s Separation From Service (for reasons
other than death or Disability), on account of a Change of Control, or to be
made at a specified time (or pursuant to a fixed schedule), the first payment of
amounts that are subject to such revised election shall be deferred for a period
of not less than five (5) years from the date on which such payment would
otherwise have been made had the revised election not been made;     (iii)  
With respect to a payment to be made at a specified time (or pursuant to a fixed
schedule) specified at the time of deferral, any such election may not be made
less than twelve (12) months prior to the date of the first scheduled payment;
and

12



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (iv)   The Administrator may impose additional restrictions or limitations on
the Participant’s right to make changes in the time or form of payment of the
Account.

  (f)   Small Accounts. In the event that the balance of a Participant’s Account
after Separation from Service does not exceed the applicable de minimis amount
on the date distribution is scheduled to begin, such balance shall automatically
be paid in a single lump sum cash payment, notwithstanding any elections on the
Participant’s Deferred Compensation Agreements to the contrary. The applicable
de minimis amount is $10,000, provided that to the extent permitted under Code
Section 409A the Administrator in its discretion may establish a higher or lower
de minimis amount from time to time. The provisions of this paragraph shall
supersede any inconsistent provisions in the Participant’s Deferred Compensation
Agreement.     (g)   Unforeseeable Emergency. If the Administrator determines
that a Participant has had an Unforeseeable Emergency, the Administrator, in its
sole discretion, may cause a distribution from the Participant’s Account to
occur or may cause a revision to the Participant’s schedule of payments to the
extent necessary to alleviate the financial hardship created by the
Unforeseeable Emergency. However, such payment from the Participant’s Account
may be made only if, as determined under Treasury regulations, the amounts
distributed with respect to an emergency do not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship), or by cessation of deferrals under this Plan or any
other deferred compensation or retirement savings plan (qualified or otherwise).
A Participant shall provide such information as the Administrator may reasonably
require for it to determine whether the Participant has had an Unforeseeable
Emergency.     (h)   Payment Following Death. In the event of the Participant’s
death before the Participant’s Deferral Account has been fully distributed to
the Participant, the Deferral Account shall be paid to the Participant’s
Beneficiary in a single sum in the Plan Year immediately following the
Participant’s death or, if earlier, in the seventh (7th) month following the
Participant’s death. Notwithstanding the foregoing, any portion of the Deferral
Account that is being paid in installments at the time of the Participant’s
death shall be paid to the Participant’s Beneficiary in installments at the same
times and in the same amounts that such installments would have been paid to the
Participant had the Participant remained alive.

13



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (i)   Payment in Installments. If any Account is payable in installments, the
amount of each installment shall be equal to the balance credited to the Account
at the time payment is due, divided by the total number of unpaid installments
that remain due.     (j)   Special Rules.

  (i)   The Administrator may permit or require Participants to change the time
and method of payment of Deferred Compensation and accretions thereto pursuant
to Deferred Compensation Agreements for the 2005 Plan Year, provided that:

  A.   The Participants must make their new payment elections on or before
December 31, 2005; and     B.   New payment elections are subject to the
provisions of this Section 7, except that new payment elections made in 2005
pursuant to this paragraph are not subject to Section 7(e).

  (ii)   The Administrator may permit or require Participants to change the time
and method of payment of Deferred Compensation and accretions thereto pursuant
to deferrals under the DonTech Prior Plan, provided that:

  A.   The Participants must make their new payment elections on or before
December 31, 2006;     B.   New payment elections are subject to the provisions
of this Section 7, except that new payment elections made in 2006 pursuant to
this paragraph are not subject to Section 7(e);     C.   New payment elections
may not cause amounts otherwise payable in 2006 to be paid after 2006; and    
D.   New payment elections may not cause amounts otherwise payable after 2006 to
be paid in 2006.

  (iii)   Deferred Compensation and accretions thereto pursuant to Deferred
Compensation Agreements made under the Dex Prior Plan for the 2005 and 2006 Plan
Years shall be payable in accordance with the Dex Prior Plan and the payment
elections in such Agreements. Notwithstanding the foregoing, the Administrator
may permit or require Participants to change the time and method of payment of
Deferred Compensation and accretions thereto pursuant to such Deferred
Compensation Agreements, provided that:

14



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  A.   The Participants must make their new payment elections on or before
December 31, 2006;     B.   New payment elections are subject to the provisions
of this Section 7, except that new payment elections made in 2006 pursuant to
this paragraph are not subject to Section 7(e);     C.   New payment elections
may not cause amounts otherwise payable in 2006 to be paid after 2006; and    
D.   New payment elections may not cause amounts otherwise payable after 2006 to
be paid in 2006.

  (k)   Election to Cancel 2005 Deferrals. The Administrator may permit any
Participant to cancel his or her Deferred Compensation Agreement for the 2005
Plan Year in whole or in part, provided that:

  (i)   To the extent cancelled the Deferred Compensation and accretions thereto
must be included in the Participant’s taxable income for 2005; and     (ii)  
The Participants must make the election no later than December 31, 2005.

8. Claim and Appeal Procedures.
     The following claim and appeal procedure shall apply with respect to the
Plan:

  (a)   Filing of a Claim for Benefits. If the Participant or Beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim with the Administrator.     (b)   Notification to Claimant
of Decision. Within 90 days after receipt of a claim by the Administrator (or
within 180 days if special circumstances require an extension of time), the
Administrator shall notify the claimant of its decision with regard to the
claim. In the event of such special circumstances requiring an extension of
time, there shall be furnished to the claimant prior to expiration of the
initial 90-day period written notice of the extension, which notice shall set
forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for

15



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

      the claimant to perfect the claim and an explanation of why such material
or information is necessary; and (iv) an explanation of the procedure for review
of the denial. If the Administrator fails to notify the claimant of the decision
in a timely manner, the claim shall be deemed denied as of the close of the
initial 90-day period (or the close of the extension period, if applicable).    
(c)   Procedure for Appeal and Review. Within 60 days following receipt by the
claimant of notice denying his claim, in whole or in part, or, if such notice
shall not be given, within 60 days following the last date on which such notice
could have been timely given, the claimant may appeal denial of the claim by
filing a written application for review with the Administrator. Following such
request for review, the Administrator shall fully and fairly review the original
decision denying the claim. Prior to the decision of the Administrator on
review, the claimant shall be given an opportunity to review pertinent documents
and to submit issues and comments in writing.     (d)   Decision on Review. The
decision on review of a claim denied in whole or in part shall be made in the
following manner:

  (i)   Within 60 days following receipt by the Administrator of the request for
review (or within 120 days if special circumstances require an extension of
time), the Administrator shall notify the claimant in writing of its decision
with regard to the claim. In the event of such special circumstances requiring
an extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).     (ii)   With respect to a claim that is denied in whole or in
part, the decision on review shall set forth specific reasons for the decision,
shall be written in a manner calculated to be understood by the claimant and
shall cite specific references to the pertinent Plan provisions an which the
decision is based.     (iii)   The decision of the Administrator shall be final
and conclusive.

  (e)   Action by Authorized Representative of Claimant. All actions set forth
in this Section to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act on his behalf on
such matters. The Administrator may require such evidence as it may reasonably
deem necessary or advisable of the authority to act of any such representative.
    (f)   Exhaustion of Administrative Remedies. A claimant must exhaust his or
her administrative remedies under the Plan before filing a suit for benefits,
and the

16



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

      claimant must file suit no later than 180 days after the Administrator
makes a final determination to deny the claim pursuant to Section 8(d).

9. Amendment, Termination and Adjustments.
     The Compensation and Benefits Committee shall have the power to amend or
terminate the Plan at any time for any reason, provided that no such action
shall have the effect of (i) reducing the value of or otherwise compromising any
Participant’s Deferral Account as of the date of such amendment or termination,
or (ii) changing the provisions of the Plan applicable to any Participant or
Beneficiary in a manner that would trigger the additional taxes provided under
Code Section 409A(a)(1)(B). Notwithstanding the foregoing, the Compensation and
Benefits Committee shall have the power to amend this Plan from time to time
without the consent of any Participant or other party to the extent the
Compensation and Benefits Committee deems necessary or appropriate to preserve
the intended tax treatment of benefits payable hereunder.
10. Designation of Beneficiary.
     Each Participant shall have the right to designate one or more
Beneficiaries to receive payment of the Participant’s Deferral Account in the
event of the Participant’s death before the Participant’s Deferral Account has
been fully distributed to the Participant. A Participant shall designate one or
more Beneficiaries by executing the beneficiary designation form prescribed from
time to time by the Administrator and filing the same with the Administrator.
Any such designation may be changed at any time by execution of a new
designation in accordance with this Section. If no such designation is on file
with the Administrator at the time of the death of the Participant or if such
designation is not effective for any reason, as determined by the Administrator,
then the designated Beneficiary or Beneficiaries to receive such benefit shall
be the Participant’s surviving spouse, if any, or, if none, the Participant’s
estate. No Beneficiary designation or change thereto shall be effective until it
has been received by the Administrator.
11. Grandfathered Accounts.
     Grandfathered Accounts shall be administered in accordance with the terms
and provisions of the Plan in effect as of December 31, 2004, provided that no
person may exercise discretion under the terms of the Plan if the exercise of
such discretion would cause any portion of the Grandfathered Account to become
subject to Code Section 409A. The terms and provisions of this amended and
restated Plan shall not apply to Grandfathered Accounts.

17



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.
12. Company Stock.
     The Company shall impose such restrictions on Stock delivered to a
Participant hereunder and any other interest constituting a security as it may
deem advisable in order to comply with the Securities Act of 1933, as amended,
the requirements of the New York Stock Exchange or any other stock exchange or
automated quotation system upon which the Stock is then listed or quoted, any
state securities laws applicable to such a transfer, any provision of the
Company’s Certificate of Incorporation or By-Laws, or any other law, regulation,
or binding contract to which the Company is a party. No Participant shall have
any of the rights or privileges of a shareholder of the Company under the Plan,
including as a result of the crediting of Stock equivalents or other amounts to
a Deferral Account, or the creation of any trust and deposit of such Stock
therein, except at such time as Stock may be actually delivered in settlement of
a Deferral Account.
13. General Provisions.

  (a)   Funding. The Plan is unfunded. All benefits will be paid from the
general assets of the Company.     (b)   “Top Hat” Pension Benefit Plan. The
Plan is an “employee pension benefit plan” within the meaning of ERISA. However,
the Plan is unfunded and maintained for a select group of management or highly
compensated employees of the Company and, therefore, it is intended that the
Plan will be exempt from Parts 2, 3 and 4 of Title I of ERISA. The Plan is not
intended to qualify under Section 401(a) of the Code.     (c)   Assignment.
Other than by will or the laws of descent and distribution, no right, title or
interest of any kind in the Plan shall be transferable or assignable by a
Participant or his or her Beneficiary or be subject to alienation, anticipation,
encumbrance, garnishment, attachment, levy, execution or other legal or
equitable process, nor subject to the debts, contracts, liabilities, engagements
or torts of any Participant or his or her Beneficiary. Any attempt to alienate,
sell, transfer, assign, pledge, garnish, attach or take any other action subject
to legal or equitable process or encumber or dispose of any interest in the Plan
shall be void.     (d)   Receipt and Release. Payments (in any form) to any
Participant or Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims for the Deferred
Compensation to which the payments relate against the Company or any subsidiary
thereof, and the Administrator may require such Participant or Beneficiary, as a
condition to such payments, to execute a receipt and release to such effect. In
the case of any payment under the Plan of less than all amounts then credited to
an Account in the form of Company Stock, the amounts paid shall be deemed to
relate to the Stock credited to the account at the earliest time.

18



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (e)   Setoff. Notwithstanding any other provision of this Plan, at the time
any payment is due to or on behalf of a Participant hereunder the Company may
reduce the amount of such payment by the amount of any loan, cash advance,
extension of credit or other obligation of the Participant to the Company that
is then due and payable, and the Participant shall be deemed to have consented
to such reduction.     (f)   Unsegregated Funds; Unsecured General Creditor
Status Of Participant .

  (i)   Any Account established under this Plan shall be hypothetical in nature
and shall be maintained for bookkeeping purposes only so that gains, losses and
earnings relating to the hypothetical investment of each Participant’s Deferred
Compensation can be credited (or charged, as the case may be). Neither the Plan
nor any of the Accounts (or subaccounts) established hereunder shall represent
the ownership of or beneficial interest in any actual funds or assets. The right
of any person to receive one or more payments under the Plan shall be an
unsecured claim against the general assets of the Company and no Participant or
Beneficiary shall have an interest in, or lien or prior claim upon, any property
of the Company by reason of any rights of such party, or obligations owed to
such party, under the Plan. Any liability of the Company to any Participant or
Beneficiary with respect to a right to payment shall be based solely upon
contractual obligations created by the Plan. No party shall be deemed to be a
trustee of or with respect to any amounts to be paid under the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind or a fiduciary relationship
between the Company and a Participant or any other person.     (ii)   The
Company shall be under no obligation to segregate Deferred Compensation during
the Deferral Period and an election to defer Compensation under the Plan shall
constitute an acknowledgment and agreement by the Participant that such
unsegregated funds belong absolutely and unconditionally to the Company and are
subject to the claims of the Company’s general creditors. Nothing herein
contained shall be construed as creating any trust, expressed or implied, for
the benefit of any Participant.     (iii)   The payments to a Participant, the
Participant’s Beneficiary or any other distributee hereunder shall be made from
assets which shall continue, for all purposes, to be a part of the general,
unrestricted assets of the Company. No person shall have or acquire any interest
in any such assets by virtue of the provisions of the Plan. The Company’s
obligation hereunder shall be an unfunded and unsecured promise to pay

19



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

      money in the future. To the extent that the Participant, Beneficiary or
other distributee acquires a right to receive payments from the Company under
the provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Company, and no such person shall have or
acquire any legal or equitable right, interest or claim in or to any property or
assets of the Company.     (iv)   The Company may (but shall not be obligated
to) establish a trust or trusts, or such other investment or accounting devices
as the Administrator shall deem appropriate, advisable or desirable, which may
take the form of grantor trusts, may be revocable or irrevocable, and may have
independent trustees. If any such trusts or other devices are established
(including but not limited to trusts or devices described in Section 6(c)(iii)),
then so long as they are maintained, the assets of such trusts or devices will
be subject to the claims of creditors of the Company in the event the Company
becomes insolvent. To the extent that the assets of such trusts or other devices
are insufficient to pay benefits due under the Plan, such benefits shall be paid
by the Company from its general assets. Neither Participants, their
Beneficiaries nor their successors or legal representatives shall have any
right, actual or beneficial, other than the right of an unsecured general
creditor, against the Company or against any of such trusts or other devices in
respect of any portion of a Participant’s Account. Any trust or other investment
or accounting device established in connection with this Plan shall be designed
and administered in a manner that will not cause amounts to become taxable under
Code Section 409A(b).

  (g)   Reservation of Rights. Nothing in the Plan shall be construed to
(i) give any employee any right to defer compensation other than as expressly
authorized and permitted by the Administrator in accordance with the Plan;
(ii) limit in any way the right of the Company to terminate a Participant’s
employment with the Company; or (iii) be evidence of any agreement or
understanding, expressed or implied, that the Company will employ a Participant
at any particular rate of remuneration.     (h)   Withholding and Reporting. To
the extent permitted under Code Section 409A and applicable regulations and
other guidance thereunder, the Company shall have the right to deduct or
withhold from any and all deferrals and from all payments of Deferred
Compensation any taxes required by law to be withheld from a Participant or
Beneficiary with respect to such payments. Each Participant’s deferrals of
Eligible Compensation shall be reported annually on IRS Form W-2 or IRS
Form 1099 as may be required by law. Stock may be withheld to satisfy such
obligations in any case where taxation would be imposed upon the deferral or
delivery of shares. To the extent permitted under

20



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

      Code Section 409A and applicable regulations and other guidance
thereunder, the Administrator may accelerate the time or schedule of payment of
any portion of the Account in order to pay taxes due or required to be withheld
in connection with the Account, including but not limited to additional taxes
that become due pursuant to Code Section 409A.

  (i)   Delay of Payments. The Company will delay any payment due to the
Participant or Beneficiary hereunder:

  (i)   If the Administrator reasonably anticipates that the making of the
payment will violate a term of a loan agreement or other similar contract to
which the Company is a party and such violation will cause material harm to the
Company, provided that:

  A.   any payment delayed pursuant to this provision shall be paid at the
earliest date at which the Administrator reasonably anticipates that the making
of the payment will not cause such a violation or that such violation will not
cause material harm to the Company; and     B.   the Company entered into the
loan agreement or other similar contract for legitimate business reasons and not
to avoid the restrictions of Code Section 409A;

  (ii)   If the Administrator reasonably anticipates that the making of the
payment will violate Federal securities laws or other applicable laws, provided
that any payment delayed pursuant to this paragraph shall be paid at the
earliest date at which the Administrator reasonably anticipates that the making
of the payment will not cause such a violation; or     (iii)   If the
Administrator reasonably anticipates that the Company’s deduction with respect
to such payment otherwise would be limited or eliminated by application of Code
Section 162(m), provided that any payment delayed pursuant to this paragraph
shall be paid at the earliest date at which the Administrator reasonably
anticipates that the deduction with respect to such payment will not be limited
or eliminated by application of Code Section 162(m).

  (j)   Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.

21



--------------------------------------------------------------------------------



 



This amended and restated plan document is subject to final approval by the
Compensation and Benefits Committee of the Board of Directors of R.H. Donnelley
Corporation.

  (k)   Headings. The headings of sections and paragraphs herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text of the Plan shall control.     (l)   Deferred
Compensation. The Company intends that amounts payable to a Participant or
Beneficiary pursuant to the Plan shall not be included in income for federal,
state or local income tax purposes until the benefits are actually paid or
delivered to such Participant or Beneficiary. Accordingly, this Plan shall be
interpreted and administered consistently with the requirements of Code
Section 409A, as amended or supplanted from time to time, and current and future
guidance thereunder.     (m)   No Tax Representations. The Company and the
Administrator do not represent or guarantee to any Participant or Beneficiary
that any particular federal or state income, payroll or other tax treatment will
result from the Participant’s participation in this Plan. The Participant or
Beneficiary is solely responsible for the proper tax reporting and timely
payment of any income tax or interest for which the Participant or Beneficiary
is liable as a result of the Participant’s participation in this Plan.     (n)  
Binding Effect. The Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and on Participants and Beneficiaries and
their respective heirs, executors and legal representatives.     (o)  
Severability. If any provision of the Plan should for any reason be declared
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions shall nevertheless remain in full force and effect but shall be
interpreted and administered consistently with the requirements of Code
Section 409A.     (p)   Applicable Law. The Plan shall be construed in
accordance with and governed by the laws of the State of Delaware to the extent
not superseded by federal law.

22